DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee
Authorization for this examiner’s amendment was given in an interview with Avery Goldstein on  01/21/2021.
The application has been amended as follows: 
An implantable medical device comprising: 
a housing defining an inner volume separated from an outer environment, and enclosing an electronic circuit and source of power, and 
an optical unit sealingly coupled to the housing, said optical unit comprising: a monolithic block unit made of a transparent ceramic material which is transparent to wavelengths comprised between 300 and 2200 nm, and comprising: a thin window defined by an inner surface facing the inner volume of the housing and an outer surface facing the outer environment, an outer mating structure located on the side of the outer surface of the thin window, for coupling an outer fibre optic in alignment with a corresponding reference point of the inner or outer surface of the thin window, and an inner mating structure located on the side of the inner surface of the thin window, for 
The implantable medical device according to claim 1, wherein the thin window comprises a portion facing the light element having a thickness of not more than 2000 pm, preferably not more than 1000 pm, more preferably of not more than 500 pm and wherein said portion preferably has a transmittance of at least 75% for wavelengths comprised between 300 and 2200 nm.
The implantable medical device according to claim 1, comprising a micro-optics component for modifying the properties of a light beam which is either emitted by the inner light source in the direction of the outer surface, or emitted by an external light source in the direction of the inner surface and of the photodetector or inner fibre optic.
The implantable medical device according to claim 3, wherein the micro-optics component is an integral part of the inner or outer surface of the thin window and/or is rigidly fixed to the light unit.
The implantable medical device according to claim 4, wherein the corresponding reference point is located on the micro-optics component which is integral to the inner or outer surface of the thin window.
The implantable medical device according to claim 1, wherein the housing is formed by at least a main housing element and a secondary element sealed to the main housing element by a secondary joint, and wherein: 
The optical unit is an integral part of either the main housing element or the secondary element, or 
The optical unit is sealingly coupled by a hermetic joint to an opening provided either in the main housing element or the secondary element, and wherein the hermetic joint and/or the secondary joint are formed by brazing, by diffusion bonding, by eutectic bonding, by gluing (adhesive bonding), or by welding including metallization of the surfaces to be welded followed either by direct welding or by using intermediate metals including titanium or gold.
The implantable medical device according to claim 1, wherein the light element is aligned with the corresponding reference point of the inner or outer surface of the thin window, with a tolerance of less than 30 pm.
The implantable medical device according to claim 1, wherein the transparent ceramic material forming the monolithic block unit is selected from: fused silica, borosilicate, spinel, sapphire, or yttrium oxide.
A kit-of-parts comprising: 
an implantable medical device according to claim 1, and 
a fibre optic, comprising a proximal end provided with a connector mating the outer mating structure of the monolithic block, such that when connected to said outer mating structure, the fibre optic is in alignment with the corresponding reference point of the inner or outer surface of the thin window, with a tolerance of less than 50 pm.
The kit-of-parts according to claim 10, wherein the proximal end of the fibre optic is provided with a micro-optics component for modifying the properties of a light beam which is either emitted by the inner light source towards the fibre optic, or transmitted from the fibre optic towards the photodetector or inner fibre optic.
The kit-of-parts according to claim 10, wherein the fibre optic comprises a distal end provided either with, 
(A) an electrodes unit, said electrodes unit comprising: 
a photovoltaic cell able to convert the light energy transported by the fibre optic into electrical current, and 
at least two electrodes electrically connected to the photovoltaic cell; or 
(B) A micro-optics device for aiming an emitted light beam towards a target tissue.

An implantable medical assembly comprising: 
an implantable medical device according to claim 1, and 
a fibre optic, comprising a proximal end provided with a connector mating and engaged in the outer mating structure of the monolithic block, wherein the fibre optic is in alignment with the corresponding reference point of the inner or outer surface of the thin window, with a tolerance of less than 50 pm, and, wherein the light element is in alignment with said corresponding reference point of the inner or outer surface of the thin window, with a tolerance of less than 30 pm.
The implantable medical device according to claim 3, wherein the micro-optics component is an integral part of the inner or outer surface of the thin window and/or is rigidly fixed to the inner light source.
An implantable medical device comprising: 
a housing defining an inner volume separated from an outer environment, and enclosing an electronic circuit and source of power, and 
an optical unit sealingly coupled to the housing, said optical unit comprising: a monolithic block unit  made of a transparent ceramic material which is transparent to wavelengths comprised between 300 and 2200 nm, and comprising: a thin window  defined by an inner surface facing the inner volume of the housing and an outer surface facing the outer environment, an outer mating structure located on the side of the outer surface of the thin window, for coupling an outer fibre optic in alignment with a corresponding reference point  of the inner or outer surface of the thin window, and an inner mating structure  located on the side of the inner surface of the thin window, for permanently coupling a light unit, and Application No. 16/326,9837Docket No.: PECH-01 13US-T0120-WO-US Reply to Paper No.: 20201013a light unit comprising a light element including one or more of an inner light source, and/or photodetector, and/or inner fibre optic, said light unit being rigidly mounted in the inner mating structure  of the monolithic block unit, such that the light element is in alignment with said corresponding reference point  of the inner or outer surface of the thin window, with a tolerance of less than 10 pm.

Abstract
An implantable medical device is detailed that includes a housing enclosing an electronic circuit and source of power, and an optical unit sealingly coupled to the housing, the optical unit including a monolithic block made of a transparent ceramic material and comprising: a thin window defined by an inner surface and an outer surface, an outer mating structure for coupling a fiber optic to the monolithic block, and an inner mating structure for permanently coupling a light unit, and a light unit rigidly mounted in the inner mating structure of the monolithic block. The light unit includes a light element including one or more of an inner light source, and/or a photodetector, the light element and a fiber optic engaged in the outer mating structure are in alignment with a corresponding reference point located on the thin window. 

Allowable Subject Matter
Claims 1-7, 9-13, 16-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards an implantable medical device comprising a monolithic block enclosing a circuit and power source, coupled to a light unit and fibre optic bundles coupled to electrodes and a voltaic cell used to convert light energy transported from the fibre optic into electrical current transferred through the electrodes. The prior art fails to anticipate and/or render obvious to the claimed invention as they do not disclose the implantable medical device lacking a feedthrough, and the light element is in alignment with a corresponding reference point of the inner or outer surface of the thin window, with a tolerance of less than 10 μm, as claimed in independent claims 1 and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792